Citation Nr: 1712671	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1973 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that reopened a previously denied claim for service connection for schizoid personality manifested by headaches, and then denied the claim.  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In November 2014, the Board recharacterized the previously combined issues of service connection for headaches and a psychiatric disorder into separate claims, and remanded the issues of entitlement for service connection for headaches and an acquired psychiatric disorder for additional development, VA examination and readjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, including February 2015 VA medical opinions, the Board finds a remand is necessary to ensure compliance with the Board's November 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that he had preexisting headaches that were aggravated beyond their natural progression during his 28 days of active duty service from October 1973 to November 1973. 

As a preliminary matter and addressed below, the Board notes that the presumption of soundness applies in this case and the claim is one for service connection rather than compensation based on aggravation. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).     

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service. 38 U.S.C.A. §1111; 38 C.F.R. §3.306(b).

Here, the Veteran's August 1973 Report of Medical Examination for enlistment found no clinical evidence of headaches, and no headache condition was noted.  Therefore, the veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); 38 U.S.C.A. §1111.  
  
With regard to the first prong (existence of a preexisting condition), there is nonetheless clear and unmistakable evidence of record that headaches existed prior to the Veteran's service in 1973.  Service treatment records demonstrate the Veteran reporting a history of headaches prior to service.  In November 1973, the Veteran reported a history of headaches for two years and stated having two surgical procedures (tympanotomy and nasal surgery) prior to service for relief of headaches. 

During service, in a November 1973 neurology consultation, the Veteran reported not being able to "get rid of headaches" and "it was present prior to service and he would like to leave the service".  The military medical examiner noted "EPTS" (existed prior to service) and determined headaches as due to "muscle contraction". See service treatment records dated November 1973.  In a November 1973 Report of Medical History for discharge, the Veteran indicated "frequent or severe headaches." 

In light of the evidence of record, the Board finds there is clear and unmistakable evidence that headaches preexisted service.  38 U.S.C.A. §1111; 38 C.F.R. §3.304(b).  

But as noted above, rebutting the presumption of soundness is a two-part analysis.  Consideration must be given to whether clear and unmistakable evidence exists to show that the preexisting headaches were not aggravated during service.  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

At his November 2013 Board hearing, the Veteran testified that he sustained injuries after a "blanket party" where he described being hit in the head after his flight members pulled a blanket over him.  See November 2013 Board Hearing Transcript, pp. 5, 7.  The Veteran conceded to having headaches before he joined, but that after the beating, "it got worse" and "they just didn't go away." Id., p. 5. 

In November 2014, in light of the Veteran's testimony, the Board remanded the claim for a medical evaluation and opinion.  On remand, the examiner was asked to indicate whether the preexisting headache "obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder)." See November 2014 Remand. 

In a February 2015 VA medical opinion, the staff physician found the Veteran's account of the "blanket party" credible, but did not "believe it played any role" in aggravating the headaches beyond a natural progression.  The physician further remarked, "I do not envisage this experience as likely increasing a preexisting headache condition.  Headaches could have temporarily increased due to the emotional tension and decreased sleep."  See February 2015 VA examination. 

The Board finds the physician's opinion insufficient to fully rebut the presumption of soundness to show by clear and unmistakable evidence that the Veteran's headache condition was not aggravated by his service.  "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, in order to fully rebut the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation." Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).   As such, the Board concedes that the Veteran had manifestations of headaches during service and has a present disability of headaches.  

However, the appeal must still be remanded to ensure compliance with the Board's November 2014 remand directive, as the February 2015 medical opinion did not address service connection on a direct basis as requested. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Meaning, there is no opinion provided as to whether the Veteran's current disability is related to headaches in service.  In light of the inadequate VA medical opinion, on remand, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current headache condition is related to active service or events therein.  

Likewise, with respect to the Veteran's claim of an acquired psychiatric disorder, an addendum opinion is needed on a limited instruction.  

In November 2014, the Board remanded the issue to provide the Veteran with a VA examination for his claimed acquired psychiatric disorder.  The Board directed the examiner to discuss whether he had a separate psychiatric disorder which was superimposed on his in-service personality disorder during active service.  

The Veteran was provided a VA examination in February 2015 by a licensed clinical psychologist.  The VA examiner diagnosed the Veteran with "unspecified personality disorder."  The examiner stated there was no documentation to support that the Veteran's personality disorder was aggravated by his service beyond its normal progression, "as personality disorders are considered set constructs and reflective of permanent character traits."  In her rationale, the examiner noted that the Veteran's symptoms have "persisted and are viewed as stable and of long duration, typical in personality disorder dx [diagnosis] presentations."  However, the examiner did not comment on any evidence of a superimposed acquired psychiatric condition on the personality disorder in service that resulted in a current acquired psychiatric disability.  

A personality disorder is not a service-connectable disability for VA purposes. 38 C.F.R. §3.303(c).  However, a superimposed acquired psychiatric disorder resulting from that personality disorder or representing an aggravation of the disorder may be service connected.  Notably, the examiner's opinion is otherwise thorough and provides a complete recitation of the Veteran's medical history.  Therefore, remand is required for a supplemental opinion on this limited instruction. 

Additionally, the Board notes that at the November 2013 hearing, the Veteran presented testimony that he is being treated by a psychiatrist at the VA every six months.  He further testified being diagnosed "schizophrenic" and has "depression, anxiety. I'm on Xanax."  See Board Hearing Transcript, pp. 14-15.  On remand, in providing the supplemental opinion, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2015 VA examiner (or an appropriate medical professional). The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner determines another examination is necessary, an examination should be scheduled.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache condition is related to active service. 

The examiner is asked to disregard any evidence of headaches preexisting service as the Veteran is presumed to have been in sound condition on entry.  

A full and complete rationale is required for all opinions expressed.  The examiner must address all relevant lay and medical evidence of record, but specifically, the Veteran's November 2013 Board Hearing testimony. 

2.  Forward the claims file and a copy of this remand to the February 2015 VA examiner (licensed clinical psychologist or an appropriate medical professional) to provide an addendum opinion for the Veteran's claim of service connection for an acquired psychiatric disorder.  If the February 2015 examiner is not available, the request may be referred to another, equally qualified medical professional, who must independently review the claims folder in its entirety.  The examiner is asked to provide an opinion as to the following:  

If a personality disorder is diagnosed, is it at least as likely as not (50 percent or greater probability) that any additional psychiatric disability, to include diagnosed depression and anxiety, was superimposed upon the personality disorder as a result of service.

The examiner should specifically discuss the significance, if any, to the November 1973 service treatment record showing a diagnosis of schizoid personality disorder and the relationship to any current psychiatric disorder.

A full and complete rationale is required for all opinions expressed.  The examiner must address all relevant lay and medical evidence of record, but specifically, the Veteran's November 2013 Board Hearing testimony. 

3.  After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Then, the claim for service connection for psychiatric condition(s) must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







